Title: To George Washington from Capel & Osgood Hanbury, 14 April 1762
From: Capel & Osgood Hanbury
To: Washington, George



Esteemd Friend
London Apl 14. 1762.

We wrote thee ⅌ the Fauquier wth thy Accot Currt: it will bring pleasure to us to hear it gets to hand, and proves r⟨ig⟩ht. We have got a Copy of the Condemnation of the Joseph from France, and the loss is now adjusting wth the Underwriters. We hope ⅌ the first opportunity to be favour’d wth some Consignments from thee, and if it be fine Tobacco it will give us a double pleasure as we doubt not of geting a good price for it, and thy kind assistance to forward the dispatch of Capt. ⟨mutilated⟩ we shall acknowlidge as a favour—⟨mutilated good⟩ Peace is a very desireable Event but we greatly fear the accomplishing of it will be a work of time & occation the farther effusion of human blood. We are wth much Esteem Thy Assurd Friends.

C. & O. Hanbury

